         Case
          Case1:15-cr-00410-PGG
               1:15-cr-00410-PGG Document
                                  Document155-1
                                           156 Filed
                                                Filed12/02/20
                                                      12/01/20 Page
                                                                Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,

        - AGAINST -                                             ORDER

                                                                15 CR 410 (PGG)
MICHAEL ADAMS,
                                Defendant.
-------------------------------------------------------X

BEFORE:


        THE HON. PAUL G. GARDEPHE
        UNITED STATES DISTRICT JUDGE
        SOUTHERN DISTRICT OF NEW YORK

                 It appearing that: on July 9, 2015, Louis M. Freeman was appointed as counsel,

pursuant to the Criminal Justice Act, via a CJA Form 30, Death Penalty Proceedings

Appointment of and Authority to Pay Court Appointed Counsel, to represent Michael Adams in

15 CR 410 (LAK) [DE16]; and, it appearing Louis M. Freeman represented Michael Adams

while he was facing the death penalty from 7/9/15 to 12/4/15;

                 It is hereby ordered nunc pro tunc that Louis M. Freeman be paid the death

penalty rate from 7/9/15 to 12/4/15, the date the Attorney General decided not to seek the death

penalty against Michael Adams; and that Louis M. Freeman be continued as counsel at standard

CJA rates from December 4, 2015, the date on which the Government indicated that it would not

be seeking the death penalty against Defendant Michael Adams, until the November 30, 2020,

the date Louis M. Freeman’s representation ended.

DATED: New York, New York
       XXXXXXXXXXX
       December 1, 2020
       December 2, 2020
                                                           SO ORDERED:

                                                           _____________________________
                                                           HON. PAUL G. GARDEPHE
                                                           UNITED STATES DISTRICT JUDGE
